IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

TROY PATTERSON,
Petitioner, : Case No. 3:]6-cv-098

- vs - District Judge Walter l~I. Rice
Magistrate Judge l\/lichael R. l\/lerz

TERRY A TIBBALS, Warden,
London Correctional Institution,

Respondent.

ORDER ADOPTING REPORT AND RECOMMENDATIONS

____
_ _ _ _ __

 

 

The Couit has reviewed the Report and Recommendations of United States Magistrate
Judge Michael R. Merz (Doc. No. 54), to Whorn this case Was referred pursuant to 28 U.S.C.
§636(b), and noting that no objections have been filed thereto and that the time for filing such
objections under Fed. R. Civ. P. 72(b) expired on Novernber 26, 2018, hereby ADOPTS said
Report and Recornrnendations.

lt is therefore ORDERED that the Petition herein, as amended, be DISMISSED WITH
PREJUDICE. Because reasonable jurists Would not disagree with this conclusion, Petitioner IS
denied a certificate of appealability and the Court certifies to the Sixth Circuit that any appeal
would be objectively frivolous and, therefore, should not be permitted to proceed in forma

pauperis

The Clerk shall enter judgment accordingly and the case shall be terminated on the docket

records of this Court.

November B, 2018.

if /3~_~- 1\§4~§ "

Walter H. Rice
United States District Judge

